of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c september number info release date uil -------------------- ------------------------------------------------------------------ ---------------------------- ------------------------------- cc ita b04 genin-137460-08 dear -------------- this letter responds to your request for information dated date on an employee’s tax treatment and the employer’s reporting obligation of attorneys’ fees paid pursuant to a fee-shifting statute employee’s income_tax treatment courts have agreed with the irs that a taxpayer must include in gross_income fees awarded under a fee-shifting statute sinyard v commissioner tcmemo_1998_364 aff’d 268_f3d_756 9th cir vincent v commissioner t c memo ballmer v commissioner tcmemo_2007_295 this result applies regardless whether the fees are paid directly to the attorney the american_jobs_creation_act_of_2004 ajca added sec_62 of the internal_revenue_code under this provision a taxpayer may deduct from gross_income attorneys’ fees and court costs paid in connection with any_action involving a claim of unlawful_discrimination as defined in sec_62 this provision is effective for fees and costs paid after date with respect to judgments and settlements occurring after said date prior to the effective date an employee generally could deduct attorneys’ fees and costs only as a miscellaneous itemized_deduction on schedule a thus many taxpayers became subject_to the alternative_minimum_tax because miscellaneous_itemized_deductions are not deductible in computing alternative_minimum_taxable_income see sec_56 with the enactment of sec_62 however taxpayers may deduct the fees and costs above-the-line ie to arrive at adjusted_gross_income employer’s reporting obligation the employer’s obligation to report payments in excess of dollar_figure is imposed by law not by agreement of the parties an employer must report in box of a form 1099-misc genin-137460-08 issued to an employee an award or other payment of attorneys’ fees this payment may be combined with other non-wage payments eg compensatory_damages the employer must also report in box of a form 1099-misc any fees paid directly to the attorney see sec_1_6045-5 of the income_tax regulations example this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2008_1 2008_1_irb_1 if you have any additional questions please contact our office at -------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
